[J-77-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 RACHEL L. CARR                    :             No. 3 MAP 2019
                                   :
                                   :             Appeal from the Order of the
            v.                     :             Commonwealth Court at No. 380 MD
                                   :             2017 dated June 12, 2018, which
                                   :             reversed the adjudication of the State
 COMMONWEALTH OF PENNSYLVANIA, :                 Civil Service Commission, entered
 DEPARTMENT OF TRANSPORTATION      :             August 1, 2017, at Appeal No. 29058.
 AND COMMONWEALTH OF               :
 PENNSYLVANIA, STATE CIVIL SERVICE :             ARGUED: September 12, 2019
 COMMISSION                        :
                                   :
                                   :
 APPEAL OF: PENNSYLVANIA           :
 DEPARTMENT OF TRANSPORTATION      :


                                        OPINION


JUSTICE MUNDY                                                 DECIDED: May 19, 2020
      We granted allowance of appeal in this matter to consider whether a government

employer properly terminated a probationary employee based on messages she posted

to a social networking website. As set forth herein, we conclude that the Commonwealth

Court failed to engage in the required balancing of interests, and therefore erred when it

reversed the adjudication and order of the Pennsylvania State Civil Service Commission

(Commission) dismissing the probationary employee’s challenge to her termination.

      Appellant, the Department of Transportation (Department) originally hired Rachel

Carr as a seasonal/non-permanent employee, Clerk I. It promoted her to the position of

Roadway Programs Technician I, which she started on March 5, 2016.             Upon her

promotion, Carr was subjected to a 180-day probationary period. On May 24, 2016, Carr,
while off-duty and at home, posted a “rant” through her personal Facebook1 account to

the closed Facebook group “Creeps of Peeps.”2 She also made several subsequent

responses to comments made by members of the Facebook group to the original post.

Carr’s Facebook profile identified her as a Roadway Programs Technician employed by

the Department. She originally posted the following:

             Rant: can we acknowledge the horrible school bus drivers?
             I’m in PA almost on the NY boarder [sic] bear [sic] Erie and
             they are hella scary. Daily I get ran [sic] off the berm of our
             completely wide enough road and today one asked me to t-
             bone it. I end this rant saying I don’t give a flying shit about
             those babies and I will gladly smash into a school bus[.]


N.T. Commission Hearing, 11/17/16, Ex. AA-7. Some of her subsequent responses to

comments included the following:

             If you see a vehicle coming perpendicular you [sic] with no
             turn signal on, do you pull out from your stop sign anyway?
             Lmk when you’re done googling perpendicular

             Good then, you don’t? Then they shouldn’t either

                                           ...

             And that’s my problem? They broke traffic law[s], which I’m
             abiding and I’m in the wrong? Get fucked. What world do you
             live in that I’d deliberate [sic] injure myself in stead [sic] of
             somebody else. [sic] Didn’t call myself a hero

                                           ...



1 Facebook is a social networking website. “Users of that Web site may post items on
their Facebook page that are accessible to other users, including Facebook ‘friends’ who
are notified when new content is posted.” Elonis v. United States, 575 U.S. ___, 135
S. Ct. 2001, 2004 (2015).
2A closed or private group allows only current members to post, comment or share in the
group.     “What     are     the   privacy     options     for    Facebook   groups?”
https://www.facebook.com/help/220336891328465 (last visited Jan. 22, 2020).



                                     [J-77-2019] - 2
             No I’m saying you don’t care about the random fucks that drive
             your kids and are you serious? Haha

                                            ...

             I care about me.

                                            ...


             Your children and your decision to chance them with a driver
             you’ve never been a passenger with is your problem. A
             vehicle pulls out in front of me or crosses the yellow line, that’s
             their problem. A sedan, school bus or water truck. You’re
             [sic] kids your problem. Not mine
Id.

      Three members of the Creeps of Peeps group forwarded complaints to the

Department’s Facebook page, including screenshots of Carr’s posts, and asked the

Department to take responsive action.3            The complaints were forwarded to the

Department’s human resources office, which scheduled a pre-disciplinary conference.

Following the conference, Carr was placed on suspension pending further investigation.

Subsequently, the Department terminated Carr’s employment due to inappropriate

behavior.

      Carr appealed to the Commission pursuant to Section 951(b) of the Civil Service

Act (Act), alleging the Department violated Section 905.1 of the Act by terminating her

employment for her exercise of her right to free speech. Carr testified and offered the

testimony of Robert Chiappelli, the Department’s Human Resources Officer for the

district. The Department presented testimony from Anthony Reda, its Labor Relations

Supervisor. Chiappelli testified that he explains to all new employees the Department’s

expectations regarding their conduct, which includes off-duty conduct that has a nexus to

3One member of the group stated: “I hope there are consequences for for [sic] words.”
The second admonished: “You need to take care of this.” The third insisted: “Rachel Carr
should be fired for this!” N.T. Commission Hearing, 11/17/16, Ex. AA-7.


                                      [J-77-2019] - 3
the Department and its mission.          Chiappelli testified that Carr’s Facebook posts

undermined the Department’s goal of ensuring safety for the public on Pennsylvania

roads. He conceded her posts did not directly reflect an inability of Carr to perform her

job function. Chiappelli testified that Carr was not treated differently by the Department

than it has treated other employees in similar circumstances.

         Reda, similarly testified that Carr’s off-duty behavior and not her job performance

constituted the reason for the termination of her employment. He explained that her posts

affected the Department’s image before the public and exposed the Department to

potential liability should Carr act in a manner consistent with her posts. Reda also testified

that the Department’s disciplinary action against Carr was consistent with actions against

similarly situated employees.

         Carr testified that she never intended to act in accordance with her rant, which she

described as a response to her frustration over the perceived unsafe driving by school

bus drivers in her area. She expressed surprise that the tone of her post was of concern

to the public. Given the reaction, however, she testified she would not post in that manner

again.

         The Commission affirmed the Department’s termination of Carr’s employment.

Based on its findings, the Commission concluded as follows:

               [T]he Commission is at a complete loss to find any reasonable
               public interest in a rant about harming children or a bus driver.
               [Carr]’s remarks do not provide any educational information to
               the public or serve to inform them about any public matter.
               Furthermore, even if the Facebook rant contains an inkling of
               public interest, we find Chiappelli and Reda credible that
               [Carr] presented herself as an appointing authority employee
               and her rant completely disregards the basic safety mission
               put forth in its mission statement. [Carr]’s Facebook rant
               caused disruption to the appointing authority’s reputation and
               mission that outweighed [Carr’s] interest in her free speech.
               Thus, [Carr]’s Facebook rants do not constitute protected free
               speech.


                                       [J-77-2019] - 4
Commission’s Adjudication, 8/1/17, at 18-19 (citation omitted). The Commission also

found that Carr did not present sufficient evidence that she had been treated differently

from other employees whose off-duty remarks brought the Department’s mission into

disrepute. Carr filed a timely appeal to the Commonwealth Court.4

       A unanimous three-judge panel of the Commonwealth Court reversed the

adjudication of the Commission. See Carr v. Dep’t of Transp., et al., 189 A.3d 1 (Pa.

Cmwlth. 2018).5 Carr argued before the panel that the Commission erred in determining

her postings did not qualify as protected speech. The Department argued that, to the

contrary, the Commission correctly determined the postings were not protected speech.

The panel noted the question of whether certain speech is constitutionally protected is a

question of law. It stated its review is limited to whether Carr’s constitutional rights were

violated, whether the Commission committed an error of law, and whether its findings of

fact are supported by the record. See 2 Pa.C.S. § 704.

       The panel, citing a dearth of guiding case law from this Court, relied on federal

cases prescribing the proper inquiry for courts addressing whether a government

employee may be disciplined for speech-related conduct.6 The panel noted the United

States Supreme Court defined a two-part inquiry to determine if the employee’s speech


4 Carr also filed an action in the Commonwealth Court’s original jurisdiction alleging that
the Department violated her First Amendment right to free speech and that the
Commission violated her right to due process. The Commonwealth Court granted
summary relief to the Commission and dismissed it from the action. The original
jurisdiction action against the Department remains pending in the Commonwealth Court.
5The panel correctly noted that “[a]lthough probationary civil service employees do not
enjoy the same job security as regular status employees, they still enjoy the same
constitutional rights as their regular status counterparts. Accordingly, Carr’s status as a
probationary employee is of no consequence to the instant matter.” Carr, 189 A.3d at 10.
6 The panel acknowledged this Court’s decision in Sacks v. Dep’t of Pub. Welfare, 465
A.2d 981 (Pa. 1983), discussed further infra, but noted it concerned only the second prong
of inquiry balancing the interests of the parties.


                                      [J-77-2019] - 5
is constitutionally protected.   The first inquiry requires a determination of whether the

speech involves a matter of public concern. Carr, 189 A.3d at 10-11 (citing Garcetti v.

Ceballos, 547 U.S. 410, 418 (2006)). Speech implicates a “public concern” if its content

or context addresses a matter of political, social, or other area of interest to the

community. Id. at 11 (citing Miller v. Clinton Cnty., 544 F.3d 542, 548 (3d Cir. 2008)).

This contrasts with an employer’s discipline for speech on matters of purely private

interest, where there is no threat to debate of public issues. Id. (citing Dun and Bradstreet,

Inc. v. Greenmoss Builders, Inc., 722 U.S. 749, 759-60 (1985)). If the speech is found

to encompass a public concern, the second inquiry requires a determination of whether

the speech has a potential to adversely affect the government employer’s operation. This

entails a balancing of the employee’s free speech with the entity’s interest in preventing

impaired performance, morale, and workplace relationships. Id. (citing Connick v. Myers,

461 U.S. 138, 151 (1983)).

       Applying this inquiry to the instant case, the panel noted Carr maintained that her

post was a statement of her opinion of the quality of the area’s school bus drivers and the

risk they presented to the traveling public. The Department argued her posts reflected

merely her own frustration with a single incident by a specific driver, and thus embodied

only private concerns. The panel determined the Commission erred in finding Carr’s

original post did not involve a matter of public concern. The panel concluded Carr’s

original post sought acknowledgement of the generally poor quality of the school bus

drivers in the area. Her reference to a specific incident arose in her responses to

comments made to the original post. While the panel found Carr’s tone and intimations

to be reprehensible, it noted that violent or objectionable speech does not negate its

characterization as addressing a public concern. Id. at 12 (citing Rankin v. McPherson,

483 U.S. 378 (1987)).




                                       [J-77-2019] - 6
       The panel next addressed whether the Department nevertheless had a sufficient

justification for treating Carr differently from a member of the general public with respect

to consequences for her speech. For this question, the panel looked to this Court’s

decision in Sacks.    Therein, relying on United States Supreme Court precedent, we

identified a list of factors a court must consider in resolving this second prong of the

inquiry. The panel determined the following four factors were pertinent to the instant case.

              1. Whether, because of the speech, the government agency
              is prevented from efficiently carrying out its responsibilities;

              2. Whether the speech impairs the employee’s ability to carry
              out his own responsibilities;

              3. Whether the speech interferes with essential and close
              working relationships;

              4. The manner, time and place in which the speech occurs.
Carr, 189 A.3d at 13 (quoting Sacks, 465 A.2d at 988-989).7

       The Department argued that Carr’s posts demonstrated she was “capable of

violent behavior” and of putting others at risk. Id. at 14. This, the Department claimed,


7The remaining factors identified in Sacks, and found to be inapplicable to the instant
case by the panel, are the following.
              5. Whether the speaker is in a position in which the need for
              confidentiality was so great as to justify dismissal for even
              completely accurate public statements[;]
              6. Whether narrowly drawn grievance procedures required
              submission of complaints about the operation of the agency
              to superiors for action prior to taking complaints to the public[;
              and]
              7. Whether a statement that was knowingly or recklessly false,
              if it were neither shown nor could reasonably be presumed to
              have harmful effects, would still be protected by the First
              Amendment.
Id. at 13-14 (quoting Sacks, 465 A.2d at 988-89).


                                       [J-77-2019] - 7
would adversely affect its ability to meet its goal of public safety on the roads. The panel

concluded the Department’s characterization of the speech and its supposed effect were

an unsupportable extrapolation. Carr’s posts did not threaten violence, and despite their

“incendiary verbiage,” id. at 14, were an expression of frustration over the potential

consequences of a bus driver failing to abide by traffic laws.       The panel found the

Department’s assertions to be too speculative to justify its actions under the first factor.

The panel then noted there was no dispute that Carr’s posts did not affect her ability to

perform her job functions and did not impact her workplace relationships. As to the time,

place and manner of Carr’s speech, the panel concluded the posting in a Facebook group

weighed only slightly in the Department’s favor given the exposure and reactions the

comments encountered.       The panel then weighed the factors, concluding that “the

Department’s generalized interest in the safety of the traveling public does not outweigh

Carr’s specific interest in commenting on the safety of a particular bus driver.” Id. at 15.

Accordingly, the panel reversed the adjudication of the Commission and remanded with

instruction to reinstate Carr to her prior employment status.

       The Department sought allowance of appeal, which we granted to address the

following issues:

       1. Is the Commonwealth Court’s decision in conflict with the U.S. Supreme
       Court’s rulings in Pickering [v. Bd. of Educ. of Twp. High Sch. Dist., 391
U.S. 563 (1968)] and its progeny, which allow a government employer to
       terminate an employee on the basis of their speech, even when it touches
       upon a matter of public concern, so long as the employer can demonstrate
       that an adverse effect could be reasonably foreseen?

       2. Did the Commonwealth Court err as a matter of law by failing to give
       sufficient weight to the public importance, or lack thereof, of Carr’s
       Facebook comments, as required by Pickering and its progeny?

       3. Did the Commonwealth Court err as a matter of law by failing to give
       sufficient weight to the public importance, or lack thereof, of Carr’s
       Facebook comments, as required by the Pennsylvania Supreme Court in
       Sacks [v. Dep’t of Pub. Welfare, 465 A.2d 981 (Pa. 1983)]?


                                      [J-77-2019] - 8
Carr v. Dep’t of Transp., et al., 200 A.3d 435 (Pa. 2019).

      The Department notes that the United States Supreme Court employs a balancing

test when considering the government’s interests as an employer and the free speech

rights of government employees. In Pickering, a public school teacher was dismissed

after sending a letter to the editor of a local newspaper criticizing the School Board and

superintendent for their handling of past revenue raising measures. Pickering’s dismissal

was affirmed by the Circuit Court of Will County, Illinois “on the ground that the

determination that appellant’s letter was detrimental to the interests of the school system

was supported by substantial evidence and that the interests of the schools overruled

appellant’s First Amendment rights.” Pickering, supra at 564. The Supreme Court of

Illinois affirmed. In reversing, the United States Supreme Court recognized:

             [T]he State has interests as an employer in regulating the
             speech of its employees that differ significantly from those it
             possesses in connection with regulation of the speech of the
             citizenry in general. The problem in any case is to arrive at
             the balance between the interests of the [employee], as a
             citizen, in commenting upon matters of public concern and the
             interests of the State, as an employer, in promoting the
             efficiency of the public services it performs through its
             employees.


Pickering, 391 U.S. at 568. Concluding that Pickering’s statements, which were “critical

of his ultimate employer but which are neither shown nor can be presumed to have in any

way either impeded the teacher’s proper performance of his daily duties in the classroom

or to have interfered with the regular operation of the schools generally,” id, at 572-73,

the Court held that the administration did not have a greater interest in regulating

Pickering’s speech than that of any other member of the public.

      The Department further relies on Connick, supra, where New Orleans Assistant

District Attorney Sheila Myers, who opposed a planned job transfer, expressed her



                                     [J-77-2019] - 9
opposition to her supervisors, including District Attorney Harry Connick. After receiving

notification of the transfer, she discussed the issue and other office-related matters with

Dennis Waldron, one of the first assistant district attorneys. When Waldron told her that

others in the office did not share her concerns, she told him she would research the matter

further.

       The following day, Myers met with District Attorney Connick, who asked her to

accept the transfer. She told him she would consider it, and Connick then left the building.

Shortly thereafter, Myers circulated a survey to fifteen assistant district attorneys seeking

their views on “office transfer policy, office morale, the need for a grievance committee,

the level of confidence in supervisors, and whether employees felt pressured to work in

political campaigns.” Id. at 141. Once Waldron found out about the survey, he contacted

the District Attorney to let him know that a “mini-insurrection” was taking place within the

office. Connick returned to the office and told Myers she was being terminated for

refusing the transfer. She was also informed that distributing the questionnaire was an

act of insubordination, and that Connick objected, inter alia, “to a question concerning

pressure to go to work in political campaigns which he felt would be damaging if

discovered by the press.” Id.

       Myers filed suit under 42 U.S.C. § 1983, alleging that she was terminated for

exercising her right of free speech. The federal district court agreed, noting that although

Connick told Myers she was terminated for refusing the transfer, the questionnaire was

the real reason for the termination. The court determined that the questionnaire involved

matters of public concern and that the state failed to establish the survey substantially

interfered with the operations of the District Attorney’s Office. Myers v. Connick, 507
F. Supp. 752 (E.D.La. 1981).      The Fifth Circuit Court of Appeals affirmed without a

reported opinion. Myers v. Connick, 654 F.2d 719 (5th Cir. 1981) (table).



                                      [J-77-2019] - 10
       The United States Supreme Court reversed, noting that the sole issue raised in the

questionnaire that involved a matter of public concern was whether assistant district

attorneys felt pressure to work on political campaigns of candidates supported by the

office. Due to the presence of this issue, the Court concluded that application of the

Pickering balancing test was appropriate. However, the Court recognized that Myers’

survey ‘touched upon matters of public concern in only a most limited sense.” Myers, 461
U.S. at 154. For this reason, the Court held that the “First Amendment interest involved

here does not require that Connick tolerate action which he reasonably believed would

disrupt the office, undermine his authority, and destroy close working relationships.” Id.

       The Department further notes that in Grutzmacher v. Howard County, 851 F.3d

332 (4th Cir. 2017), the court applied the Pickering analysis to online speech, when a

battalion chief of the Howard County, Maryland Department of Fire and Rescue Services

posted a statement about gun control legislation on his Facebook page suggesting, “lets

[sic] all kill someone with a liberal . . . then we can get them outlawed too! Think of the

satisfaction of beating a liberal to death with another liberal.” Id. at 338. The employee

also “liked,” and wrote favorably about a comment containing racial overtones that

someone made in response to the original post. The employee removed the posts at the

direction of his supervisor.8

       Following the employee’s termination, he filed suit against the employer. After

discovery was completed, the federal district court granted summary judgment in favor of

the employer. On appeal, Fourth Circuit Court of Appeals concluded that the employee’s

Facebook posts regarding gun control and the employer’s social media policy were

matters of public concern. Therefore, it had to determine whether the employee’s interest

8The employee subsequently posted statements critical of his supervisor and his
employer, which the court determined “did not implicate matters of public concern.”
Grutzmacher, 851 F.3d at 343.


                                     [J-77-2019] - 11
in speaking on matters of public concern outweighed the government’s interest in

“providing effective and efficient services to the public.” Grutzmacher, 851 F.3d at 344-

45 (citing McVey v. Stacy, 157 F.3d 271, 277 (4th Cir. 1998)). The Court recognized that

“to demonstrate that an employee’s speech impaired efficiency, a government employer

need not prove that an employee’s speech actually disrupted efficiency, but only that an

adverse effect was reasonably to be apprehended.” Id. (citation omitted). Relevant to

the instant matter, the Court noted that “[a] social media platform amplifies the distribution

of the speaker’s message - which favors the employee’s free speech interests - but also

increases the potential, in some cases exponentially, for departmental disruption, thereby

favoring the employer’s interest in efficiency.” Id. (quoting Liverman v. City of Petersburg,

844 F.3d 400, 407 (4th Cir. 2016)).

       Balancing the parties’ interests, the Court concluded that the employer prevailed

for several reasons including the fact that the plaintiff’s “Facebook activity interfered with

and impaired [the employer’s] operations and discipline as well as working relationships

within the [organization].” Id. at 345. The Court further recognized that the employee’s

“speech frustrated the [Fire] Department’s public safety mission and threatened

‘community trust’ in the [Fire] Department, which is ‘vitally important’ to its function.” Id. at

346 (citations omitted).

       Here, the Department asserts that “[t]he ultimate aim of the Pickering test is to

balance the interests of the employee, speaking as a citizen, with that of the government,

acting as an employer, ‘in promoting the efficiency of the public services it performs

through its employees.’ Pickering, 391 U.S. at 568.” Appellant’s Brief at 18. It further

argues that the Commonwealth Court failed to consider the government’s determination

that Carr’s comments had the potential to erode public confidence in the Department and

undermine its mission of promoting highway safety. Id. at 18-19. The Department



                                       [J-77-2019] - 12
criticizes the court for giving short shrift to the Commission’s characterization of Carr as

being “capable of violent behavior and . . . clearly putting the bus driver and any other

nearby motorist at risk.” Commission’s Adjudication at 18. Rather, the court concluded

that such characterization was speculative because Carr’s posts simply indicated her

frustration at the bus driver’s dangerous driving habits which caused her to take evasive

measures.

       The Department notes that “[t]he proper inquiry, under Pickering and its progeny,

is whether Carr’s speech could reasonably be said to adversely affect the Department’s

interest as an employer. See Waters v. Churchill, 511 U.S. 661, 673 (1994) (plurality

opinion) (U.S. Supreme Court gave ‘substantial weight to government employer’s

reasonable predictions of disruption’).” Appellant’s Brief at 19. Carr’s rant disregarded

the core mission of the Department, which is to provide safe highways to the traveling

public. Id. at 20. Furthermore, by referencing her employment on her Facebook page

and within the comments, she brought the Department into her rants.             Id.   Carr’s

comments that she does not “give a flying shit about those babies and [] will gladly smash

into a school bus,” are contrary to the Department’s core mission. Id. at 21. “The over-

the-top nature of her comments have the potential to corrupt the public’s confidence and

trust in the Department and its employees.” Id. Noting that Pickering simply requires that

any harm to the public employer be reasonably likely to occur, the Department asserts it

reasonably concluded that in light of Carr’s post, she might strike a school bus with a

vehicle. Id.

       The Department argues that Carr’s posting of her rants to a Facebook group with

1,395 members aggravated the harm it sustained pursuant to Grutzmacher, supra, where

the Fourth Circuit Court of Appeals recognized “the undeniable reality that online speech

magnifies a speaker’s message and, in turn, the potential harm of the speech.” Id. at 22.



                                     [J-77-2019] - 13
Noting that multiple individuals contacted the Department through social media to

complain about Carr’s posts, the Department emphasizes that it was “reasonable . . . to

believe that her comments could have a negative impact on its interest as an employer

and as stewards of the public’s trust.”       Id. at 23.    Focusing on the totality of the

circumstances, “a reviewing court should affirm an adverse employment action so long

as the potential harm to the employer rises above mere speculation.” Id. at 25.

       Noting “the government employer’s right to protect its own legitimate interests in

performing its mission,” City of San Diego v. Roe, 543 U.S. 77, 82 (2004), the Department

asserts that rather than waiting for harm to arise, it was justified in taking “proactive steps

to prevent any reasonably foreseeable harm that may arise from an employee’s speech.”

Appellant’s Brief at 25-26.

       The Department next argues that the Commonwealth Court erred by failing to

consider the minimal public importance of Carr’s comments when balancing her free

speech interests against the interests of her employer. In Pickering, the Court noted the

question of school funding is a matter of public concern about which teachers are “the

members of the community most likely to have informed and definite opinions as to how

funds allotted to the operations of the schools should be spent.” Pickering, 391 U.S. at

572. Here, the Department asserts that the Commonwealth Court did not adequately

address the weight or lack thereof to be given to Carr’s comments under the Pickering

analysis. Instead, once the court determined that her comments touched on a matter of

public concern, it found she had a “specific interest in commenting on the safety of a

particular bus driver. Carr, 189 A.3d at 15.” Appellant’s Brief at 28-29.    The Department

asserts that the Commonwealth Court failed to consider the absence of societal interests

involved in Carr’s Facebook posts despite recognizing that her comments were “a verbal




                                      [J-77-2019] - 14
manifestation of her frustrations,” in having to take evasive maneuvers in response to the

bus driver’s dangerous driving habits. Appellant’s Brief at 29 (citing Carr, 189 A.3d at 14).

       The Department points out that the United States Supreme Court “has

acknowledged the importance of promoting the public’s interest in receiving the well-

informed views of government employees engaging in civic discussion.” Garcetti, 597

U.S. at 419. However, the Department suggests that such was not the case here because

“Carr’s position with the Department did not provide her with any insight into school bus

safety nor was she well-informed as to the topic. There is little to no public interest in her

personal frustrations.” Appellant’s Brief at 29. By not taking into consideration the lack

of societal interest in Carr’s Facebook posts, the Department asserts that the

Commonwealth Court failed to properly weigh the First Amendment interests involved, as

required by Pickering. The Department maintains that when Carr’s First Amendment

interests are weighed against its interests as an employer, the scales tip in its favor due

to the importance of it maintaining the public’s trust and confidence. Id. at 30.

       The Department next asserts that the Commonwealth Court’s decision is contrary

to this Court’s holding in Sacks v. Dep’t of Pub. Welfare, 465 A.2d 981 (Pa. 1983), wherein

a Department of Public Welfare (DPW) employee, Steven Sacks, spoke as a private

citizen at a public hearing held by the Health Systems Agency of Southeastern

Pennsylvania (HSA). Among his comments, he stated that one Medical Assistance

contractor, the Philadelphia Health Management Corporation (PHMC), which is a non-

profit entity, had made a profit of $768,000 from a child health screening program. He

referred to this as “an apparent ripoff.” Id. at 983. He also pointed out that employees of

DPW were members of the board of PHMC. In response, DPW suspended Sacks for ten

days. The Commission upheld the suspension, which the Commonwealth Court affirmed.

However, on further appeal, this Court reversed, noting that Sacks’ testimony contained



                                      [J-77-2019] - 15
both “a fact component and a value or opinion component.”          Id. at 985.   The fact

component was accurate. Furthermore, “Sacks’ view that the surplus was improper and

the joint involvement was questionable was a value judgment on which reasonable minds

could disagree.” Id. at 985-86.

      Upon review of Pickering and Connick, this Court concluded “[t]here is a calculus

of injury required in First Amendment government employee cases in which as the First

Amendment interest in the speech rises, so does the government’s obligation to react

with caution, disciplining the employee, if at all, only when injury to the agency is more

than speculative.” Id. at 988. When analyzing a public employee First Amendment case,

the court should consider: (1) the public importance of the speech; (2) the nature of the

injury to the agency; and (3) factors which may mitigate or aggravate the injury to the

agency. Id. at 989.

      With respect to the first element, the Sacks court emphasized:

             As the public importance of the speech increases, the
             government’s difficulty of justifying disciplinary action taken
             against the employee because of the speech will increase
             proportionately, and as the public importance of the speech
             decreases, the government’s burden of showing injury before
             it may discipline an employee, for First Amendment purposes,
             will proportionately decrease.
Id.

      Here, the Department asserts that the Commonwealth Court’s decision failed to

adequately address the factors set forth in Sacks. It argues that although the court

concluded Carr’s comments involved a matter of public concern, it erred by ignoring the

lack of any public importance in those comments.         Appellant’s Brief, at 33.    The

Department notes that Carr herself described the comments as a “rant” against a school

bus driver in her area, and it draws our attention to the Commission’s statement that it

could not “find any reasonable public interest in a rant about harming children or a bus



                                    [J-77-2019] - 16
driver.” Commission’s Adjudication, 8/1/17, at 18. As noted, unlike the employees in

Pickering and Sacks, Carr’s position did not provide her with special knowledge regarding

a matter of public concern, in this case, school bus safety.

       The fact that Carr posted her message to a Facebook group whose members

were not primarily residents of the area where she lived lessens the public importance of

her remarks according to the Department. Appellant’s Brief at 36. The Commonwealth

Court recognized, “logic would dictate that a forum with members spanning the globe

might not be the most effective arena in which to address these concerns and conduct

meaningful discussion.” Carr, 189 A.3d at 15.

       As the Department notes, the comments following Carr’s initial post were not the

“well-informed views of government employees engaging in civic discussion.” Garcetti,

547 U.S. at 419. Given the minimal importance of Carr’s speech for First Amendment

purposes, the Department asserts that pursuant to Sacks, its interest in preventing

employees from making inflammatory comments that have the potential to erode public

trust and confidence in its mission justifies disciplining Carr.

       Carr recognizes the relevance of Pickering, Connick, and Sacks to the instant

matter, emphasizing that the Commonwealth Court found her speech involved an issue

of public concern. She suggests that our analysis of the factors outlined in those cases

should be informed by Rankin v. McPherson, 483 U.S. 378 (1987), and Grutzmacher v.

Howard County, 851 F.3d 332 (4th Cir. 2017). Carr notes that in Rankin, supra, a deputy

constable, Ardith McPherson, upon hearing of an assassination attempt against the

President of the United States, said to a coworker, “if they go for him again, I hope they

get him.” Id. at 381. The remark was overheard by another deputy constable who

reported it to Constable Walter Rankin, who fired McPherson. McPherson filed an action

challenging her termination in federal district court, which ruled that her statements were




                                      [J-77-2019] - 17
not protected speech. The Fifth Circuit Court of Appeals reversed. In affirming that

decision, the United States Supreme Court noted that McPherson’s duties were limited

to data entry, and that all employees of the Constable’s Office were designated as deputy

constables regardless of the nature of their work. Id. at 380-81. The Court concluded:

              [McPherson’s] duties were purely clerical and were limited
              solely to the civil process function of the Constable’s office.
              There is no indication that she would ever be in a position to
              further - or indeed to have any involvement with - the minimal
              law enforcement activity engaged in by the Constable’s office.
              Given the function of the agency, McPherson’s position in the
              office, and the nature of her statement, we are not persuaded
              that Rankin’s interest in discharging her outweighed her rights
              under the First Amendment.
Id. at 391.

       Carr also draws our attention to Grutzmacher, supra, where the Fourth Circuit

Court of Appeals concluded that “the Department’s interest in efficiency and preventing

disruption outweighed Plaintiff’s interest in speaking in the manner he did regarding gun

control and the Department’s social media policy.” Grutzmacher, 851 F.3d at 345. The

court held that the battalion commander’s posts interfered with Department operations

and discipline; conflicted with his responsibilities; frustrated the Department’s public

safety mission and threatened the community’s trust in the Department and upset the

chain of command. Id. at 345-47.

       Carr maintains that the Department erroneously asserts that her posts created a

significant potential to erode the public’s trust in the organization, and that they

undermined the Department’s core safety mission. She notes that her initial comments

were in response to a school bus driver’s unsafe driving, and echoes the Commonwealth

Court’s observation that she herself did not engage in unsafe driving practices. Rather,

it was the bus driver who forced her into taking measures to avoid harm. Appellee’s Brief

at 20. Contrary to the Department, which characterizes her comments as indicative of



                                     [J-77-2019] - 18
violent tendencies, Carr, like the Commonwealth Court, characterizes her comments as

simply a “verbal manifestation of her frustrations” at having to take evasive action due to

the poor skills of the driver entrusted with transporting school children. Carr, 189 A.3d at

14. She emphasizes that in her Facebook post she does not threaten to violate traffic

laws, and that contact between her vehicle and a school bus would only occur as a result

of the unsafe driving of the school bus driver. Appellee’s Brief at 20-21. She further

asserts that any harm to the Department is speculative, and that complaints raised by the

public “do not indicate any mistaken association that her comments reflect those of the

Department.” Id. at 21. Additionally, in the days following her posts, Carr’s working

relationships were not affected, her job performance did not decline, nor did the

Department experience any decline in the delivery of its services. Id.

       Carr argues that the Department erroneously seeks to “place[] the issue of

‘touching on a matter of public concern’ . . . into the balancing test between an employee’s

interest in speaking weighed against the government’s interest as an employer.” Id. at

22. She asserts that once the court determines that the employee’s speech involves a

matter of public concern, as it did here, it should then proceed to the Pickering balancing

test and consideration of the Sacks factors.

       We turn first to the question of whether the Commonwealth Court’s decision

conflicts with controlling decisions that a government employer may terminate an

employee for speech that touches on a matter of public concern if it can demonstrate that

an adverse effect could be reasonably foreseen.9 Here, the Commonwealth Court held

that “the Department’s generalized interest in the safety of the traveling public does not

outweigh Carr’s specific interest in commenting on the safety of a particular bus driver.”

9“As the issues presented concern constitutional questions, our standard of review is de
novo and our scope of review is plenary.” Pa. State Ass’n of Jury Comm’rs v.
Commonwealth, 78 A.3d 1020, 1028 (Pa. 2013).


                                     [J-77-2019] - 19
Carr, 189 A.3d at 15. It further noted that “[w]ith the exception of a speculative prediction

of future harm, the Department put forward no concrete evidence of tangible harm

resulting from Carr’s comments.” Id.

       It is well-settled that the state has a heightened interest in regulating the speech

of its employees. Pickering, 391 U.S. at 568. “When a citizen enters government service,

the citizen by necessity must accept certain limitations on his or her freedom.” Garcetti,

547 U.S. at 418. As the United States Supreme Court has recognized:

              Government agencies are charged by law with doing
              particular tasks. Agencies hire employees to help do those
              tasks as effectively and efficiently as possible. When
              someone who is paid a salary so that she will contribute to the
              agency’s effective operation begins to do or say things that
              detract from the agency’s effective operation, the government
              employer must have some power to restrain her.
Waters v. Churchill, 511 U.S. 661, 674-75 (1994) (plurality opinion).            The Court

subsequently held:

              [T]he Government, as an employer, must have wide discretion
              and control over the management of its personnel and internal
              affairs. This includes the prerogative to remove employees
              whose conduct hinders efficient operation and to do so with
              dispatch. Prolonged retention of a disruptive or otherwise
              unsatisfactory employee can adversely affect discipline and
              morale in the work place, foster disharmony, and ultimately
              impair the efficiency of an office or agency.
Connick, 461 U.S. at 151 (quoting Arnett v. Kennedy, 416 U.S. 134, 168 (1974) (J. Powell,

concurring in part)).

       “To demonstrate that an employee’s speech impaired efficiency, a government

employer need not prove that the employee’s speech actually disrupted efficiency, but

only that an adverse effect was reasonably to be apprehended.” Grutzmacher, 851 F.3d

at 345 (quotations and citations omitted). See also Garcetti, 547 U.S. at 418 (explaining




                                      [J-77-2019] - 20
when government acts as employer, “the restrictions it imposes must be directed at

speech that has some potential to affect the entity’s operations”).

       With regard to the Commonwealth Court’s concern regarding “the speculative

prediction of future harm,” Carr, 189 A.3d at 15, it is important to note the following

observation by the United States Supreme Court:

              [W]e have consistently given greater deference to
              government predictions of harm used to justify restriction of
              employee speech than to predictions of harm used to justify
              restrictions on the speech of the public at large. Few of the
              examples we have discussed involve tangible, present
              interference with the agency’s operation. The danger in them
              is mostly speculative. . . . But we have given substantial
              weight to government employers’ reasonable predictions of
              disruption, even when the speech involved is on a matter of
              public concern, and even though when the government is
              acting as sovereign our review of legislative predictions of
              harm is considerably less deferential.
Waters, 511 U.S. at 673 (plurality opinion). As subsequently stated by the Court, “we do

not see the necessity for an employer to allow events to unfold to the extent that the

disruption of the office and the destruction of working relationships is manifest before

taking action.” Connick, 461 U.S. at 152. The Third Circuit Court of Appeals has also

recognized that “[t]he government need not show the existence of actual disruption if it

establishes that disruption is likely to occur because of the speech.” Munroe v. Central

Bucks Sch. Dist., 805 F.3d 454 (3d Cir. 2015).

       Reviewing Carr’s Facebook posts, the Commonwealth Court suggests that Carr

was simply expressing her frustrations about having to take evasive measures due to a

bus driver’s dangerous maneuvers. Accordingly, it found that harm to the Department

was speculative. Carr, 189 A.3d at 14. However, the relevant question is whether Carr’s

speech could reasonably be said to adversely affect the Department’s interest as an

employer. See Waters, supra. Even if Carr never intended to drive her vehicle into a



                                     [J-77-2019] - 21
school bus, if her words alone could erode the public’s trust in her employer’s mission,

the Department acted reasonably in terminating her employment. Carr identified herself

as a Department employee in her Facebook profile and in her posting. The record

establishes that safety is the core mission of the Department. As its Human Resources

Officer testified:

               Representing the Department of Transportation in her profile
               and then talking about Transportation during her posts, this is
               not the view of the Department. The view of the Department
               is not to hurt any individual or the traveling public. We do
               everything to reduce risks to the traveling public in terms of all
               the safety items that we are associated with. In fact, we have
               driver safety trainings, we have school bus safety trainings,
               which is typically an outreach of our department, but there’s
               no way that we want to be in any line of thinking that our
               department employees don’t care about traffic laws and that
               they would intentionally hurt somebody.

N.T. Commission Hearing, 11/17/16, at 67-68.
         Clearly, few statements could be more contrary to the Department’s mission of

providing safe roadways for the traveling public than Carr’s comment, “I don’t give a flying

shit about those babies and I will gladly smash into a school bus.” Id. at Ex. AA-7.

Furthermore, the fact that the Department received complaints via social media about

Carr’s posts highlights the reasonableness of its concerns regarding the loss of public

trust.    Accordingly, the Commonwealth Court erred in its analysis of the question

“[w]hether, because of the speech, the government agency is prevented from efficiently

carrying out its responsibilities.” Sacks, 465 A.2d at 981 (citing Connick, 461 U.S. at 150-

51).

         The Department also asserts that the Commonwealth Court erred by focusing

solely on the existence of an issue of public concern without considering the importance,

or lack thereof, of the speech involved. Here, the Commonwealth Court concluded that

Carr’s posts addressed a matter of public concern, namely, “an attempt to discuss her


                                       [J-77-2019] - 22
frustrations toward the poor driving habits of an individual entrusted to safely transport

school children.” Carr, 185 A.3d at 12. Having determined that Carr met the threshold

requirement of raising an issue of public concern, it proceeded to examine the four factors

identified in Sacks for determining if discipline is appropriate:

              1. Whether, because of the speech, the government agency
              is prevented from efficiently carrying out its responsibilities;

              2. Whether the speech impairs the employee’s ability to carry
              out his own responsibilities;

              3. Whether the speech interferes with essential and close
              working relationships;

              4. The manner, time and place in which the speech occurs.
Carr, 189 A.3d at 13 (quoting Sacks, 465 A.2d at 988-989). The court engaged in no

further consideration of the nature of the speech itself when balancing Carr’s interests,

“as a citizen, in commenting upon matters of public concern and the interest of the State,

as an employer, in promoting the efficiency of the public services it performs through its

employees.” Pickering, 391 U.S. at 568.

       In Sacks, this Court held that when applying the considerations listed above, “to

the analysis of a public employee First Amendment case, a court should consider: I. the

public importance of the speech; II. the nature of the injury to the agency; III. factors

which may mitigate or aggravate the injury to the agency.” Sacks, 465 A.2d at 989. The

Court proceeded to note:

              As the public importance of the speech increases, the
              government’s difficulty of justifying disciplinary action taken
              against the employee because of the speech will increase
              proportionately, and as the public importance of the speech
              decreases, the government’s burden of showing injury before
              it may discipline an employee, for First Amendment purposes,
              will proportionately decrease.




                                      [J-77-2019] - 23
Id. Here, the Commonwealth Court’s failure to consider the importance of Carr’s speech

is contrary to Sacks, and thus an error of law which undermines its conclusion that Carr’s

interest in commenting on the safety of a particular bus driver outweighs the Department’s

interest in the safety of the public. Carr, 189 A.3d at 15.

       The Commonwealth Court’s conclusions with respect to the following Sacks

factors are not in dispute: Carr’s speech did not affect her ability to perform her core

duties; Carr’s speech did not adversely affect her working relationships; and with regard

to the time, place and manner of Carr’s speech, her decision to post to the Creeps of

Peeps Facebook group weighs in favor of the Department. Id. at 14-15. However, in light

of our conclusion, supra, that Carr’s speech prevented the Department from efficiently

carrying out its responsibilities, it is evident that when weighing the factors, the

Commonwealth Court erred in concluding that “the Department’s generalized interest in

the safety of the traveling public does not outweigh Carr’s specific interest in commenting

on the safety of a particular bus driver.” Id. at 15. This is especially so when the public

importance of the speech is considered, as required by Sacks.

       The United States Supreme Court has “acknowledged the importance of promoting

the public’s interest in receiving the well-informed views of government employees

engaging in civic discussion.” Garcetti, 547 U.S. at 419. Pickering and Sacks both

involved employees who by virtue of their positions and experience had specialized

knowledge regarding matters of public concern.           While there is no present dispute

whether Carr’s comments touched on a matter of public concern, they were essentially a

rant based on her personal observation of a particular bus driver rather than an

explanation of safety concerns that she became aware of as a Department employee. In

light of the limited public importance of Carr’s posts, see Sacks, and their detrimental




                                      [J-77-2019] - 24
effect on the Department, the Commonwealth Court erred in reversing the decision of the

Commission.

      Accordingly, the order of the Commonwealth Court is reversed.


       Chief Justice Saylor and Justices Baer, Todd, Donohue and Wecht join the
opinion.


      Justice Wecht files a concurring opinion in which Justice Dougherty joins.




                                   [J-77-2019] - 25